Citation Nr: 1712780	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  10-18 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include major depressive disorder and anxiety.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a bilateral foot and ankle disability.

4.  Entitlement to an initial evaluation in excess of 50 percent for PTSD.

5.  Entitlement to an effective date prior to June 9, 2009, for the grant of service connection for PTSD.

6.  Entitlement to a total disability rating based on individual unemployability
(TDIU).


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to January 1978. He also served in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2012, the Veteran testified before the undersigned Veterans Law Judge
(VLJ) at a Travel Board hearing at the RO located in Waco, Texas.  A transcript of the proceeding has been associated with the claims file.

An October 2012 Board decision denied the Veteran's claims.  The Veteran appealed to the Court of Veterans Appeals for Veterans Claims (Court).  In June
2013, the parties filed a joint motion to vacate the Board's decision and remand the claims to the Board.  A June 2013 Court order granted the motion of the parties, and vacated the Board's October 2012 decision and remanded the Veteran's claims to the Board.

In December 2013, the Board denied the Veteran's claim of entitlement to service connection for a bilateral leg disability, and remanded the remaining claims for development of the record.

While the appeal was in remand status, the agency of original jurisdiction (AOJ) granted service connection for PTSD.  As that action constituted a full grant of the benefit sought on appeal, that issue is no longer before the Board.  

The issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD, for a higher initial evaluation for PTSD, for an effective date earlier than Jnue 9, 2009 for the grant of service connection for PTSD, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the (AOJ).


FINDINGS OF FACT

1.  There is no competent medical evidence of a current back disability.

2.  A bilateral foot and ankle disability was not manifest in service and is unrelated to service.


CONCLUSIONS OF LAW

1.  A back disability was not incurred or aggravated during service.  38. U.S.C.A. §§ 1110,, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  A bilateral foot and ankle disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

The Veteran was notified of the evidence necessary to support his claim in correspondence dated in July 2009.  This correspondence notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant was provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, VA, and private treatment records have been associated with the claims file.  

The Veteran was not provided with a VA examination to assess the current nature and etiology of his claimed back and bilateral foot and ankle disabilities.  However, VA need not conduct an examination with respect to these claims, as information and evidence of record contains sufficient competent medical evidence to decide the claims.  See 38 C.F.R. § 3.1 59(c)(4).  Under McLendon v. Nicholson, 20 Vet.. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain, diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a 'decision on the claim.  Here, the standards of McLendon are not met in this case as there is no evidence that the Veteran has a current back disability.  There is also no evidence that any bilateral foot and ankle disabilities were manifested in service or was otherwise related to service.  Thus remand for VA examinations is not necessary.

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110  (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service incurrence of arthritis may be presumed if manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303 (b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

	Low Back Disability

The Veteran contends that he has a current back disability that is related to his
service.  Specifically, in a July 2009 letter, he claimed that he injured his back when jumping out of a helicopter while training at Fort Dix.

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of a back disability.  The May 1977 enlistment examination and November 1977 separation examination were normal and contained no diagnoses  or complaints related to a back disability.

In an undated SSA disability report, the Veteran indicated that back spasms interfered with his ability to work.

A June 2009 VA report indicated that the Veteran reported a history of low back
pain. He stated that he received steroid injections in his low back.  A July 2009 VA report noted that the Veteran presented with complaints of low
back pain.

In October 2010, the Veteran reported a history of low back pain during a psychological assessment.  

Under the circumstances of this case, the Board concludes that service connection
for a back disability is not warranted as the Veteran has not been shown to have a
current back disability.  As noted, the Veteran's service treatment records are negative for complaints or treatment of a back disability.  Furthermore, a review of the record is negative for any current diagnosed back disability.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353   (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  While multiple VA treatment notes indicate the Veteran's complaints of low back pain, the Board notes that mere pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board acknowledges that a June 2009 VA treatment records indicates the Veteran's report of having received steroid injections in his low back.  The VA
physician, however, did not diagnose the Veteran with a current back disability.  
Additionally, the record indicating a past medical history of steroid injections appears to have been based solely on the Veteran's self report.  Thus, the mere recitation of the Veteran's self-reported lay history would not constitute competent medical evidence of diagnosis or causality.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

To the extent that the Veteran asserts that he has a back disability that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to diagnosis because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	Bilateral Foot and Ankle Disability

The Veteran contends that he has a current bilateral foot and ankle disability that is related to his service.  Specifically, at his May 2012 hearing, the Veteran testified that his orthopedic injuries were due to his military boots that he wore and an incident where he stepped in a fox hole.  The Veteran's service treatment records are negative for complaints or treatments related to a bilateral foot and ankle disability.  The May 1977 enlistment examination and November 1977 separation examination indicated normal lower extremities and contained no diagnoses or complaints related to a bilateral foot and ankle disability.

A February 2010 VA treatment note demonstrated diagnoses of edema and joint
pain in the foot and ankle.  A November 2010 VA treatment note indicated that the Veteran had a history of edema.

A July 2011 VA treatment note reported that the Veteran had complaints of chronic right ankle pain.  In November 2010, the Veteran was seen for a new diabetic consultation.  His feet were checked.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed bilateral foot and ankle disability.  The weight of the evidence does not demonstrate credible evidence of pathology in proximity to service or within years of separation.  In fact, the first post-service finding referable to the Veteran's feet and ankles documented in the record dates to 2010, over thirty years following his active service; therefore, continuity of symptomatology is not established for this claimed disability.  As outlined above, the Veteran denied relevant symptoms during service.  Rather, the first complaints referable to the Veteran's shoulders date to many years following his 1978 separation from service.  The Board finds that any allegations as to continuity of symptoms since service are outweighed by the contemporaneous records which do not demonstrate continuous symptoms since service.  Thus, continuity is not shown.  

To the extent that the Veteran asserts that he has a bilateral foot and ankle disability that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the current diagnoses because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Rucker; see also See Jandreau.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record demonstrates diagnoses referable to the Veteran's feet and ankles, it does not contain reliable evidence which plausibly relates these claimed disabilities to any incident of service.  

For these reasons, the Board concludes that the claims of entitlement to service connection for right and left shoulder disabilities must be denied as the preponderance of the evidence is against the claims.  The doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert.



ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a bilateral foot and ankle disability is denied.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder other than PTSD.  The Board notes that a September 2010 VA treatment note indicates that the Veteran's PTSD had furthermore resulted in decreasing his overall mental health functioning which resulted in hallucinations, delusional thinking and depression which warranted a diagnosis of schizoaffective disorder. While the Board acknowledged this statement by the Veteran's VA provider when it denied the Veteran's claims in an October 2012 decision, service connection for PTSD has since been granted.  As there is evidence suggesting that there may be a relationship between the Veteran's now service-connected PTSD and his other acquired psychiatric disorders, the Board has determined that an examination is warranted to determine whether any current acquired psychiatric disorder was caused or aggravated by the Veteran's PTSD.

The Veteran also seeks a TDIU.  The Board notes that further development and adjudication of the claim for an acquired psychiatric disorder other than PTSD may provide evidence in support of the claim for a TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180   (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

While the grant of service connection for PTSD constituted a full grant of the benefit sought on appeal with respect to that issue, in June 2016 the Veteran submitted a notice of disagreement (NOD) with respect to the assigned evaluation and effective date of the grant of entitlement to service connection.  The filing of a NOD places a claim in appellate status.  Therefore, a statement of the case regarding these issues must be issued to the appellant.  As such, these issues must be remanded.  Manlincon v. West, 12 Vet. App. 239, 240- 41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine the nature and etiology of any acquired psychiatric disorder other than PTSD.  Any and all studies, tests, and evaluations should be performed.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report. 

After examination of the Veteran and review of the record to include this remand, the examiner should identify all acquired psychiatric disorder diagnoses.  With respect to each diagnosis rendered, the examiner should provide an opinion with respect to whether it is at least as likely as not (a probability of 50 percent or greater) that such psychiatric disorder is caused or aggravated (i.e., worsened in severity beyond the natural progress) by PTSD.  

If aggravation is found for any acquired psychiatric disorder identified, the examiner should determine 
the baseline manifestations such found prior to aggravation and the increased manifestations, which, in the examiner's opinion, are proximately due to PTSD.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the private records.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Thereafter, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand; if not, the AOJ should implement corrective procedures.

3.  Issue the appellant a statement of the case on the issues of entitlement to a higher initial evaluation for PTSD and an effective date earlier than June 9, 2009 for the grant of service connection for PTSD, pursuant to 38 C.F.R. § 19.26 (2016).  If the appellant perfects his appeal by submitting a timely and adequate substantive appeal, the AOJ should return the claim to the Board for the purpose of appellate disposition.
 
4.  After completing any additional development deemed necessary, the AOJ should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the appellant and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the RO last adjudicated these claims, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


